DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of JP2018-067031 on 3/30/2018 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 3/28/2019; 11/13/2019 and 7/14/2021. Each has been annotated and considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  Regarding claim 6, the phrase “wherein when the circuitry control” should most likely be “wherein when the circuitry controls”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the term “circuitry” is indefinite. Although some types of circuitry like those in processors can perform these method steps, other circuitry (i.e. electrical circuits to provide power) are not able to perform these method steps. Thus, the claim is indefinite since either type of circuit can be disclosed by the term “circuitry”.  The Specification does not further limit/disclose the identity of this “circuitry”, only discussing the term as disclosed in the claim. (Note: A suggested amendment to overcome this rejection is to replace the term “circuitry” with “controller”. The controller is disclosed in at least Fig. 1 by item 100). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (US 20160214261 hereinafter Davis). 

Regarding claim 1, Davis teaches a robot system (See at least: Fig. 1), comprising:
a robot comprising a leading end, a base, and a multi-articular arm configured to adjust a position and a posture of the leading end relative to the base (See at least: Fig. 1; [0012] via “The robot 12 may include one or more servo motors 18 for moving the robot 12, the attached end effector 14, if any, and the gripped part 16, if any, on a programmed path PP”); and
circuitry configured to control the multi-articular arm to move the leading end based on a motion control program that specifies a transition over time of a target position and a target posture of the leading end relative to the base, the transition including a correction target portion that starts and ends in the transition (See at least: [0020] via “For example, in operation the programmed path PP may pass through point A, then through point B, and then through point C. At point C, an unexpected contact may be detected. When the unexpected contact is detected, the controller 50 causes 
control the multi-articular arm to move the leading end in response to a guided manipulation that applies an external force to the robot while the circuitry is controlling the multi-articular arm (See at least: [0021] via “If the human 40 applies the push force (arrow PF) with the hand 42 or any other body part to one or more of the robot 12, the end effector 14, if any, and the gripped part 16, if any, the controller 50 causes the robot 12 to move in the push force direction (arrow PF) until the push force (arrow PF) ends. This may cause the robot to move to a point E or to any other point where the human 40 pushes the robot 12.”; [0023] via “The controller 50 may be programmed to receive the force signal (arrow 58B) from the force sensor 20 to detect the push force (arrow PF). 
obtain relative command information that is based on the target position and the target posture of the leading end at a start point of the correction target portion and 
that specifies the target position and the target posture of the leading end at points in the correction target portion including a start point and an end point in  the correction target portion (See at least: [0006] via “he push away mode, a human can apply a push force having a push force direction to command the robot to move in the push force direction.”; [0021] via “If the human 40 applies the push force (arrow PF) with the hand 42 or any other body part to one or more of the robot 12, the end effector 14, if any, and the gripped part 16, if any, the controller 50 causes the robot 12 to move in the push force direction (arrow PF) until the push force (arrow PF) ends. This may cause the robot to move to a point E or to any other point where the human 40 pushes the robot 12.”; ); and 
control the multi-articular arm to move the leading end from the position and the posture of the leading end based on the relative command information,  beginning at a point of time when movement of the multi-articular arm controlled by the circuitry in response to the guided manipulation has ended (See at least: [0021] via “If the human 40 applies the push force (arrow PF) with the hand 42 or any other body part to one or more of the robot 12, the end effector 14, if any, and the gripped part 16, if any, the controller 50 causes the robot 12 to move in the push force direction (arrow PF) until the push force (arrow PF) ends. This may cause the robot to move to a point E or to any other point where the human 40 pushes the robot 12.”; [0023] via “The controller 50 
wherein the motion control program includes specifying information that specifies a predetermined timing that is set in advance of the motion control program being executed to temporarily stop the leading end while the motion control program is being executed(See at least: [0006]; [0020]-[0021]; [0023]-[0024] Note: As cited above, Davis can teach a motion control program. The robot stops when there is unexpected contact and can switch to push away mode wherein a person can move the robot to a desired position; all this can be part of the motion control program as claimed. Furthermore, Davis further discloses predetermined timing since the robot is stopped when it encounters unexpected contact.”).

Regarding claim 2, Davis teaches wherein the motion control program includes correction target specifying information that specifies the correction target portion, and the circuitry is further configured to obtain the relative command information based on the correction target specifying information (See at least: [0006] via “he push away 

Regarding claim 3 (and similarly claim 16), Davis teaches wherein the circuitry is further configured to control the multi-articular arm such that the position and the posture of the leading end, beginning at a point of time when movement of the multi-articular arm controlled by the circuitry has ended, change to a position and a posture that are specified in  the motion control program (See at least: [0027] via “At step 114, the controller 50 may detect a pressing of the resume button 22, described above. The resume button 22 may be pressed by the human 40 when the human 40 is ready for the robot 12 to resume motion in the forward direction FD on the programmed path PP.”).

Regarding claim 4 (and similarly claims 17-19), Davis teaches wherein the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end while the motion control program is being executed, and the circuitry is further configured to start, with the leading end temporarily stopping, controlling the multi-articular arm to move the leading end in response to the guided manipulation (See at least: [0021] via “If the human 40 applies the push force (arrow PF) with the hand 42 or 

Regarding claim 5 (and similarly claim 20), Davis teaches the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end at the predetermined timing specified by specifying information (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 9, Davis teaches wherein in response to a resumption command signal from a user, the circuitry is further configured to start controlling the multi-articular arm to move the leading end based on the relative command information (See at least: [0027] via “At step 114, the controller 50 may detect a pressing of the resume button 22, 

Regarding claim 10, Davis teaches wherein in response to a guide-on command signal from a user, the circuitry is further configured to start controlling the multi-articular arm to move the leading end in response to the guided manipulation (See at least: “If the human 40 applies the push force (arrow PF) with the hand 42 or any other body part to one or more of the robot 12, the end effector 14, if any, and the gripped part 16, if any, the controller 50 causes the robot 12 to move in the push force direction (arrow PF) until the push force (arrow PF) ends.”).

Regarding claim 12, Davis teaches wherein in response to a resumption  command signal input from the user by contacting the robot, the circuitry is further configured to start controlling the multi-articular arm to move the leading end based on the relative command information (See at least: [0027] via “At step 114, the controller 50 may detect a pressing of the resume button 22, described above. The resume button 22 may be pressed by the human 40 when the human 40 is ready for the robot 12 to resume motion in the forward direction FD on the programmed path PP…At step 116, the robot 12 resumes motion in the forward direction FD on the programmed path PP.”).

Regarding claim 13, Davis teaches wherein the circuitry is further configured to, in response to an increase of a resistant force against a motion of the robot controlled by the circuitry, control the multi-articular arm to stop the motion, which is counter the resistant force (See at least: [0019] via “The controller 50 is programmed to execute the instructions from the memory 54 via the processor 42 when the unexpected contact is detected to stop motion of the robot 12 in the forward direction FD on the programmed path PP and to enter a push away mode.”; [0025] via “The motion of the robot 12 in the forward direction FD on the programmed path PP may be stopped immediately after the unexpected contact is detected.”). 

Regarding claim 14, Davis teaches wherein the robot includes a plurality of  joints, and based on information concerning a torque acting on the plurality of joints, the circuitry is further configured to control the multi-articular arm to move the leading end in  response to the guided manipulation (See at least: [0013] via “The robot 12, may include a force sensor 20. The force sensor 20 may be located near the base 13 of the robot 12, or may be located in other areas of the robot 12 as appropriate. The robot 12 may include more than one force sensor 20 which may be located in more than one area of the robot 12. The force sensor 20 may be a six degree of freedom load cell, a force sensor mounted on one or more outer surfaces of the robot, a force sensor based on motor torque monitoring, or any other appropriate force sensor.”). 

Regarding claim 15, Davis teaches a method for controlling a robot including a leading end, a base, and a multi-articular arm configured to adjust a position and a posture of the leading end relative to  the base, the method comprising: 
performing, using circuitry, normal control that includes controlling the  multi-articular arm to move the leading end based on a motion control program that specifies  a transition over time of a target position and a target posture of the leading end relative to the  base, the transition including a correction target portion that starts and ends in the transition;
performing, using the circuitry, force guide control that includes controlling the  multi-articular arm to move the leading end in response to a guided manipulation that applies an external force to the robot during the normal control; 
obtaining relative command information that is based on the target position and the  target posture of the leading end at a start point of the correction target portion and that  specifies the target position and the target posture of the leading end at points in the correction  target portion including a start point and an end point of the correction target portion; and 
performing correction control that comprises controlling the multi-articular arm to  move the leading end from the position and the posture of the leading end based on the  relative command information beginning at a point of time when movement of the  multi-articular arm under the force guide control has ended,
the motion control program including specifying information that specifies a predetermined timing that is set in advance of the motion control program being executed to temporarily stop the leading end while the motion control program is being executed (Refer at least to claim 1 for reasoning and rationale.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of CN 103038028 A (hereinafter ‘028) and further in view of Komatsu et al. (US 20150081099 hereinafter Komatsu). 

Regarding claim 6, Davis fails to teach wherein when the circuitry controls the  multi-articular arm to move the leading end in response to the guided manipulation, the circuitry is further configured to restrict a movable range of the leading end, and 
the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end with the leading end taking a position and a posture such that the target position and the target posture of the leading end, at the start point of the correction target portion, are included in the movable range.  
However, ‘028 teach wherein when the circuitry controls the  multi-articular arm to move the leading end in response to the guided manipulation, the circuitry is further configured to restrict a movable range of the leading end, and 
with the leading end taking a position and a posture such that the target position and the target posture of the leading end, at the start point of the correction target portion, are included in the movable range (See at least: [0350] via “According to the third embodiment, through movable area limiting part 1902 for limiting the movable range of the manipulator 101, so that movable area the teaching operation and the regeneration operation is set as the same area. The result is that it can accurately reproduce the taught action.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Davis in view of ‘028 to teach wherein when the circuitry 

Modified Davis further fails to teach wherein the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end.
However, Komatsu teaches wherein the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end (See at least: [0119] via “the holding motion selecting unit 14 always transmits an every directional limitation signal to the direction limiting unit 5 for a predetermined period (e.g. 1 second) in order to stop motion of the robot 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Davis in view of Komatsu to teach wherein when the circuitry control the  multi-articular arm to move the leading end in response to the guided manipulation, the circuitry is further configured to restrict a movable range of the leading end, and the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end with the leading end taking a position and a posture such that the target position and the target posture of the leading end, at the start point of the correction target portion, are included in the movable range so that there is a . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of CN 103038028 A (hereinafter ‘028).

Regarding claim 7 (and similarly 8), Davis fails to teach wherein when the circuitry controls the multi-articular arm to move the leading end in response to the guided manipulation, the circuitry is further configured to control the multi-articular arm to restrict a movable range of the leading end.  
However, ‘028 wherein when the circuitry controls the multi-articular arm to move the leading end in response to the guided manipulation, the circuitry is further configured to control the multi-articular arm to restrict a movable range of the leading end (See at least: [0350] via “According to the third embodiment, through movable area limiting part 1902 for limiting the movable range of the manipulator 101, so that movable area the teaching operation and the regeneration operation is set as the same area. The result is that it can accurately reproduce the taught action.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Davis in view of ‘028 to teach wherein when the circuitry controls the multi-articular arm to move the leading end in response to the guided manipulation, the circuitry is further configured to control the multi-articular arm to restrict a movable range of the leading end so that the arm is not moved into damaging positions when in guided manipulation. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Battisti (US 20170028557 hereinafter Battisti).

Regarding claim 11, Davis fails to teach wherein in response to a stop command signal from a user, the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end while the motion control program is being executed. 
	However, Battisti teaches wherein in response to a stop command signal from a user, the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end while the motion control program is being executed (See at least: [0010] via “The teach pendent 30 may also include other input/output devices, such as a joystick, navigation buttons, or an emergency stop 36.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Davis in view of Battisti to teach wherein in response to a stop command signal from a user, the circuitry is further configured to control the multi-articular arm to temporarily stop the leading end while the motion control program is being executed so that the user can stop the arm as desired for safety purposes. 

Response to Arguments
Applicant's arguments filed 3/28/2019 have been fully considered but they are not persuasive. 
The Applicant contends that: 


Second, MPEP §2181(D{A) as well as the U.S. Patent and Trademark Office (USPTO) training materials both indicate that “the term ‘circuitry’ by itself, connotes structure, is defined as structure in Application No. 16/367,518 Reply to Office Action of September 16, 2021 dictionaries and has known structural meaning in the art.” Thus, one of ordinary skill in the art would clearly understand the meaning of such term. 

Third, according to MPEP §2173.04, breadth of a claim is not to be equated with indefiniteness. Thus, even if a term is broadly interpreted, this by itself does not equate to indefiniteness. In view of the above, Applicant respectfully requests the $112(b) rejection be withdrawn. 

The Examiner respectfully disagrees. First of all, Fig. 4 discloses a controller 100, not circuitry; the specification does not positively tie the controller to circuitry. Secondly, the Examiner’s argument is not about circuitry lacking structure; it is the fact that circuitry could refer to several types of circuitry that are known in the art, some of which cannot perform the method steps as claimed by the Applicant. Lastly, breadth is not the reason for indefiniteness; again, the indefiniteness is due to the fact that certain types of circuitry that are known in the art, some of which cannot perform the method steps as claimed by the Applicant.

The Applicant contends that: 
“Although Davis may mention “instructions” or “program,” this reference is silent at least with respect to a motion control program that includes specifying information that specifies a predetermined timing that is set in advance of the motion control program being executed to temporarily stop a leading end while the motion control program is being executed, as defined by amended Claim |. In other words, Davis does not specify any predetermined timing at which to temporarily stop a leading end while the motion control program is being executed.”

The Examiner respectfully disagrees. As indicated above, Davis can teach “a motion control program that includes specifying information that specifies a predetermined timing that is set in advance of the motion control program being executed to temporarily stop a leading end while the motion control program is being executed”. Davis clearly teaches a motion control program that discloses how to move the robot arm when there is no contact and there is contact. The entirety of how the robot is programmed to move teaches a motion control program. Furthermore, there is a predetermined timing that is set in advance of the motion control program being executed as currently claimed. The predetermined pushaway mode is only invoked after there is contact; this scenario teaches the predetermined timing as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666